office_of_chief_counsel internal_revenue_service memorandum number release date cc pa rlgregory postu-107509-15 uilc date date to shelley turner van doran special counsel tax exempt government entities division counsel from elizabeth chirich branch chief procedure administration subject tribal_general_welfare_exclusion_act refund questions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x ----- on date we furnished your office with a memorandum under the above subject’s heading which stated that certain refund claims although timely filed due to a special provision under the tribal_general_welfare_exclusion_act of act were nonetheless barred by sec_6511 which limits refund claims to taxes paid within the applicable look-back period specifically we concluded that the provision’s one-year period applied as an extension to the time to file a refund claim but the one- year period did not also extend the look-back period currently the indian tribal governments office has over x claims with respect to the tax_year that fall into the category of timely filed claim with no amounts available to refund under our initial analysis you have asked us to reconsider our advice on whether these claims discussed more fully below may be paid or whether the look- p l stat date postu-107509-15 back period overrides the act with respect to these claims we have reanalyzed this issue and now believe that the waiver provision enacted by congress applies not as an extension but instead as an exception or waiver when all requirements are met examples where refunds may be paid are shown below law sec_6511 contains two types of requirements regarding the timeliness of a refund claim a filing deadline and a look-back period sec_6511 states the filing deadline as a period of limitation on filing claim claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid claim for credit or refund of an overpayment of any_tax imposed by this title which is required to be paid_by means of a stamp shall be filed by the taxpayer within years from the time the tax was paid sec_6511 establishes that no refund may be allowed or made unless a timely claim is filed within the period of limitations then further establishes two look-back periods used to determine the amount of paid tax available for refund the first look-back period applies when a claim is filed within the 3-year period referenced in sec_6511 the second applies to claims filed outside the year period but otherwise within the alternate 2-year period allowed in sec_6511 sec_6511 reads as follows b limitation on allowance of credits and refunds filing of claim within prescribed period no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in subsection a for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period limit on amount of credit or refund a limit where claim filed within 3-year period if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means postu-107509-15 of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within 3-year period if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed congress enacted the tribal_general_welfare_exclusion_act of on date sec_2 of the act amended the internal_revenue_code to insert sec_139e which essentially omits_from_gross_income certain benefits provided by indian tribes to their members sec_2 of the act provides the act’s effective date and extends the statute_of_limitations on refunds or credits as follows d effective date - in general -the amendments made by this section shall apply to taxable years for which the period of limitation on refund_or_credit under sec_6511 of the internal_revenue_code_of_1986 has not expired one-year waiver_of_statute_of_limitations -if the period of limitation on a credit or refund resulting from the amendments made by subsection a expires before the end of the 1-year period beginning on the date of the enactment of this act refund_or_credit of such overpayment to the extent attributable to such amendments may nevertheless be made or allowed if claim therefor is filed before the close of such 1-year period analysis the effective date provisions of the act are two-fold first paragraph d provides that the amendments only apply if the period of limitation on refund_or_credit under sec_6511 had not expired as of the act’s enactment_date date paragraph d then provides that a refund may be made or allowed if it would have been timely if filed as of the enactment_date would not normally be allowable before the end of year from the date of enactment year period and is filed before the close of the 1-year period beginning on the enactment_date of the act while the result is postu-107509-15 similar to an extension of the statute_of_limitations the act provision is more correctly called an exception not an extension the act’s exception exception applies only if the requirements are met and only to the extent the refund is attributable to the act’s amendments the first requirement is that the period of limitation on refund_or_credit under sec_6511 of the internal_revenue_code_of_1986 had not expired as of date the date of enactment the period of limitations within sec_6511 is found specifically in sec_6511 and includes multiple periods a claim is timely filed under sec_6511 if it is filed within the later of three years from the date the return was filed or two years from the time the tax was paid or if no return was filed within two years of when the tax was paid applying the first requirement to sec_6511 a claim would be allowable if date was within three years of the date the return was filed or two years from the time the tax was paid the second requirement is that the period of limitations expires during the period between date and date therefore if a claim would have been timely as of date or later then the exception is unnecessary and does not apply if a claim is timely filed during the 1-year period without need for a waiver then application of the waiver is also not necessary if however a claim that would have been timely on date is filed during the 1-year period but after the normal period of limitations had expired then it is to be deemed timely if it would have been timely on date to the extent the refund is attributable to the amendment after determining whether a claim is timely under sec_6511 the next step is to determine the applicable look-back period in sec_6511 while sec_6511 provides whether a claim is timely sec_6511 determines the amount available to be refunded sec_6511 also has multiple provisions sec_6511 first provides that no refund shall be made or allowed unless the claim is filed within the period provided by a as discussed earlier if the claim is only deemed timely under sec_6511 due to the application of the exception then the requirement of sec_6511 would also be deemed met sec_6511 then provides the look-back rules sec_6511 applies if the claim is filed within the 3-year period in sec_6511 sec_6511 applies if the claim is filed within the 2-year period in sec_6511 just as with the analysis for sec_6511 the exception can apply to the look-back period if the requirements are met if the applicable look-back period is found in sec_6511 then the look-back period should first be determined as of the claim date and then determined as of date if the second period ie the period calculated from date would provide an additional allowable_amount postu-107509-15 then that additional_amount would be deemed allowable through application of the provision if the applicable look-back period is found in sec_6511 the same type of analysis would be done first allowable amounts would be determined from the claim date including amounts paid two years before the date of the claim then the allowable amounts would be determined as if the claim were filed on date any additional allowable amounts would be deemed allowable through application of the provision tax_year returns were due on date claims for refunds relating to returns filed on or before date were due on date therefore all claims for the tax_year would have been timely if filed on date and the time for filing a claim would have expired before date therefore any claim filed between date and date2 would fall under the exception taxpayers who requested and received a six-month extension to file a tax_year return would have had until date to file the original return because the rule to treat returns filed before the due_date as if they were filed on the due_date does not apply during an extension any return filed on or before date would have a period of limitation for claims expiring before date therefore all taxpayers who filed tax_year returns on or before date could have filed a claim on or before date and could potentially utilize the exception in the act taxpayers who filed their tax_year return on or after date would normally have a claim filing deadline of date therefore the exception would not apply to those returns the following examples show how to apply the exception using this analysis example tax_year no extension requested return filed date reporting a tax_liability of dollar_figure claim filed date reporting a corrected tax_liability of dollar_figure refund requested dollar_figure payments withholding of dollar_figure with the return date dollar_figure analysis applying sec_6513 the original return and all payments are deemed filed and paid on date under sec_6511 the claim was filed more than three years from the date of the return and more than two years from the date of payment date was a saturday affected taxpayers had until monday date to file a claim_for_refund utilizing the act’s exception see sec_7503 postu-107509-15 however utilizing the exception the taxpayer could have filed a timely claim on date therefore any claim filed on or before date may be considered timely to the same extent as if it had been filed on date if it had been filed on date the claim would have been filed within three years of the return therefore the claim is deemed timely filed under the 3-year period and the exception the applicable look-back period is sec_6511 three years before the claim date was date and no extensions were requested to extend that time period no payments would be available under the rule without an exception utilizing the exception the look-back is then determined as if the claim were filed on date three years before that date would be date as all payments were deemed made on date all payments are deemed available under sec_6511 and the exception example tax_year extension granted to date return filed date claim filed date analysis the claim was filed within the three-year period in sec_6511 without need to consider the exception the look-back period is found in sec_6511 and includes the extension period therefore there is no need to consider the exception to the allowable_amount example tax_year extension granted to date return filed date claim filed date analysis sec_6513 does not deem a return filed on the extended due_date therefore the claim is not filed within three years of the return or two years of payment however a claim filed on date would have been within the 3-year period of sec_6511 therefore utilizing the exception the claim is deemed to be filed within the 3-year period the applicable look-back period is sec_6511 the look-back period is three years plus any extensions therefore the look-back period reaches all payments without a need to utilize the exception this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact rachel gregory at if you have any further questions
